Case 18-31754-5-mcr   Doc 254-1 Filed 03/04/19 Entered 03/04/19 15:57:55   Desc
                              Exhibit 1 Page 1 of 6


                                   Exhibit 1

                              Proof of Claim Form
             Case 18-31754-5-mcr                  Doc 254-1 Filed 03/04/19 Entered 03/04/19 15:57:55                                                      Desc
                                                          Exhibit 1 Page 2 of 6

Fill in this information to identify your case:

Debtor

United States Bankruptcy Court for the:         NORTHERN DISTRICT OF NEW YORK

Case number
(if known)




Official Form 410
Proof of Unsecured Claim and Section 503(b)(9) Administrative Expense Claim
                                                                                                                                                                    4/16
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you
received.

Part 1:         Identify the Claim

1. Who is the current
   creditor?
                              Name of the current creditor (the person or entity to be paid for this claim)

                              Other names the creditor used with the debtor


2. Has this claim been            No
   acquired from
                                  Yes. From whom?
   someone else?

3. Where should               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   notices and                                                                                            different)
   payments to the
   creditor be sent?
     Federal Rule of
     Bankruptcy Procedure Name, Number, Street, City, State & Zip Code                                    Name, Number, Street, City, State & Zip Code
     (FRBP) 2002(g)
                              Contact phone                                                               Contact phone
                              Contact email                                                               Contact email

                              Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4. Does this claim                No
   amend one already
                                  Yes. Claim number on court claims registry (if known)                                           Filed on
   filed?

5. Do you know if                 No
   anyone else has
                                  Yes. Who made the earlier filing?
   filed a proof of claim
   for this claim?




Official Form 410                                                           Proof of Claim                                                                           page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
          Case 18-31754-5-mcr                   Doc 254-1 Filed 03/04/19 Entered 03/04/19 15:57:55                                              Desc
                                                        Exhibit 1 Page 3 of 6

Part 2:         Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any                 No
   number you use to
                                   Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:
   identify the debtor?


7. How much is the             $                          Does this amount include interest or other charges?
   claim?                                                    No
                                                             Yes. Attach statement itemizing interest, fees, expenses, or other charges required by
                                                             Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of       Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   the claim?
                              Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                              Limit disclosing information that is entitled to privacy, such as health care information.




9. Is all or part of the           No
   claim secured?                  Yes.    The claim is secured by a lien on property.
                                           Nature of property:
                                               Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                               Motor vehicle
                                               Other. Describe:
                                           Basis for perfection:
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                           has been filed or recorded.)

                                           Value of property:                         $

                                           Amount of claim that is secured:           $
                                                                                                                   (The sum of the secured and unsecured amounts
                                           Amount of claim that is unsecured:         $                            should match the amount in line 7.)


                                           Amount necessary to cure any default as of the date of the petition:              $

                                           Annual Interest Rate (when case was filed)                          %
                                               Fixed
                                               Variable

10. Is this claim based            No
    on a lease?
                                   Yes. Amount necessary to cure any default as of the date of the petition:                   $

11. Is this claim subject          No
    to a right of setoff?
                                   Yes. Identify the property:




Official Form 410                                                      Proof of Claim                                                                        page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
          Case 18-31754-5-mcr                    Doc 254-1 Filed 03/04/19 Entered 03/04/19 15:57:55                                            Desc
                                                         Exhibit 1 Page 4 of 6

12. Is all or part of the
    claim entitled to
    priority under 11
    U.S.C. § 507(a)
    and/or 11 U.S.C.
    § 503(b)(9)?                  No
                                  Yes.      Check one:
                                         Domestic support obligations (including alimony and child support) under
                                         11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                              $
                                         Up to $2,850* of deposits toward purchase, lease, or rental of property or
                                         services for personal, family, or household use. 11 U.S.C. § 507(a)(7).             $
                                         Wages, salaries, or commissions (up to $12,850*) earned within 180 days
                                         before the bankruptcy petition is filed or the debtor’s business ends,
                                         whichever is earlier.11 U.S.C. § 507(a)(4).                                         $

                                         Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).               $

                                         Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                   $

                                         Other. Specify subsection of 11 U.S.C. § 507(a)(     ) that applies.                $

                                     Other. Administrative expense under 11 U.S.C. § 503(b)(9).                       $
                      * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.

Part 3:         Sign Below

The person completing         Check the appropriate box:
this proof of claim must
sign and date it.                 I am the creditor.
FRBP 9011(b).                     I am the creditor’s attorney or authorized agent.
If you file this claim            I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) authorizes             I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
courts to establish local
rules specifying what a       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
signature is.                 the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

A person who files a          I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and
fraudulent claim could        correct.
be fined up to $500,000,
imprisoned for up to 5
years, or both.               I declare under penalty of perjury that the foregoing is true and correct.
18 U.S.C. §§ 152, 157,
and 3571.
                              Executed on date
                                                       MM/ DD / YYYY


                                Signature

                              Print the name of the person who is completing and signing this claim:

                              Name

                              Title

                              Company
                                                       Identify the corporate servicer as the company if the authorized agent is a servicer.

                              Address
                                                       Number, Street, City, State and Zip Code

                              Contact phone                                       Email


      Penalty for presenting fraudulent claim: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 and 3571.
Official Form 410                                                       Proof of Claim                                                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
          Case 18-31754-5-mcr                      Doc 254-1 Filed 03/04/19 Entered 03/04/19 15:57:55                                               Desc
                                                           Exhibit 1 Page 5 of 6


                                                          INSTRUCTIONS FOR PROOF OF CLAIM FORM
                        The instructions and definitions below are general explanations of the law. In certain circumstances, such as bankruptcy
                                           cases not filed voluntarily by the debtor exceptions to these general rules may apply.
                                                              Items to be completed in Proof of Claim form

Name of Debtor, and Case Number:                                                 4. Secured Claim:
Fill in the name of the Debtor against which the Claim is held, and the          Check whether the claim is fully or partially secured. Skip this section if the
bankruptcy case for such Debtor. The Debtors and their respective case           claim is entirely unsecured. (See Definitions) If the claim is secured, check the
numbers are:                                                                     box for the nature and value of property that secures the claim, attach copies of lien
                                                                                 documentation and state, as of the date of the bankruptcy filing the annual interest
Name of Debtor                                                  Case Number      rate (and whether it is fixed or variable), and the amount past due on the claim.
Centerstone Linen Services, LLC                                 18-31754         5. Amount of Claim Entitled to Priority Under 11 U.S.C. §507(a).
Atlas Health Care Linen Services Co., LLC                       18-31753         If any portion of your claim falls in one or more of the listed categories, check the
Alliance Laundry & Textile Service, LLC                         18-31755         appropriate box(es) and state the amount entitled to priority. (See Definitions)
Alliance Laundry and Textile Service of Atlanta, LLC           18-31756          A claim may be partly priority and partly non-priority. For example, in some of
Alliance LTS Winchester, LLC                                   18-31757          the categories, the law limits the amount entitled to priority.
If your Claim is against multiple Debtors, complete a separate form for          6. Amount of Claim Under 11 U.S.C. § 503(b)(9):
each Debtor.                                                                     The value of goods received by the debtor within 20 days before the date of
                                                                                 commencement of the case.
Creditor's Name and Address:                                                     7. Credits:
Fill in the name of the person or entity asserting a claim and the name and      An authorized signature on this Proof of Claim serves as an acknowledgment that
address of the person who should receive notices issued during the               when calculating the amount of the claim, the creditor gave the debtor credit for
bankruptcy case. A separate space is provided for the payment address if         any payments received toward the debt.
it differs from the notice address. The creditor has a continuing obligation     8. Documents:
to keep the court informed of its current address. See Federal Rule of           Attach redacted copies of any documents that show the debt exists and a lien
Bankruptcy Procedure (FRBP) 2002(g).                                             secures the debt. You must also attach copies of documents that evidence
1. Amount of Claim as of Date Case Filed:                                        perfection of any security interest and documents required by FRBP 3001(c) for
State the total amount owed to the creditor on the date of the bankruptcy        claims based on an open-end or revolving consumer credit agreement or secured
filing. Follow the instructions concerning whether to complete items 4           by a security interest in the debtor's principal residence. You may also attach a
and 5. Check the box if interest or other charges are included in the            summary in addition to the documents themselves. FRBP 3001(c) and (d). If
claim.                                                                           the claim is based on delivering health care goods or services, limit disclosing
2. Basis for Claim:                                                              confidential health care information. Do not send original documents, as
State the type of debt or how it was incurred. Examples include goods            attachments may be destroyed after scanning.
sold, money loaned, services performed, personal injury/wrongful death,          9. Date and Signature:
car loan, mortgage note, and credit card. If the claim is based on               The individual completing this Proof of Claim must sign and date it. FRBP 9011.
delivering health care goods or services, limit the disclosure of the goods      If the claim is filed electronically, FRBP 5005(a)(2), authorizes courts to establish
or services so as to avoid embarrassment or the disclosure of confidential       local rules specifying what constitutes a signature. If you sign this form, you
health care information. You may be required to provide additional               declare under penalty of perjury that the information provided is true and correct to
disclosure if an interested party objects to the claim.                          the best of your knowledge, information, and reasonable belief. Your signature is
3. Last Four Digits of Any Number by Which Creditor Identifies                   also a certification that the claim meets the requirements of FRBP 901(.1(b).
Debtor:                                                                          Whether the claim is filed electronically or in person, if your name is on the
State only the last four digits of the debtor's account or other number used     signature line, you are responsible for the declaration. Print the name and title, if
by the creditor to identify the debtor.                                          any, of the creditor or other person authorized to file this claim. State the filer's
3a. Debtor May Have Scheduled Account As                                         address and telephone number if it differs from the address given on the top of the
Report a change in the creditor's name, a transferred claim, or any other        form for purposes of receiving notices. If the claim is filed by an authorized
information that clarifies a difference between this Proof of Claim and the      agent, attach a complete copy of any power of attorney, and provide both the name
claim as scheduled by the debtor.                                                of the individual filing the claim and the name of the agent. If the authorized
3b. Uniform Claim Identifier:                                                    agent is a servicer, identify the corporate servicer as the company. Criminal
If you use a uniform claim identifier, you may report it here. A uniform         penalties apply for making a false statement on a Proof of Claim.
claim identifier is an optional 24-character identifier that certain large
creditors use to facilitate electronic payment in chapter 13 cases.




Official Form 410                                                          Proof of Claim                                                                       page 4

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 18-31754-5-mcr                       Doc 254-1 Filed 03/04/19 Entered 03/04/19 15:57:55                                                   Desc
                                                            Exhibit 1 Page 6 of 6


                                         DEFINITIONS                                                                              INFORMATION_

Debtor                                              Unsecured Claim                                  Acknowledgment of Filing of Claim
A debtor is the person, corporation, or other       An unsecured claim is one that does not meet     To receive acknowledgement of your filing, you may either enclose a
entity that has filed a bankruptcy case.            the requirements of a secured claim. A           stamped self-addressed envelope and a copy of this Proof of Claim or
                                                    claim may be partly unsecured if the amount      you may access the court's PACER system
Creditor                                            of the claim exceeds the value of the            (www.pacer.psc.uscourts.gov) for a small fee to view your filed Proof
A creditor is a person, corporation, or other       property on which the creditor has a lien.       of Claim.
entity to whom the debtor owes a debt that
was incurred before the date of the bankruptcy      Claim Entitled to Priority Under 11              Offers to Purchase a Claim
filing. See 11 U.S.C. §101(5). A claim              U.S.C. §507(a)                                   Certain entities are in the business of purchasing claims for an amount
may be secured or unsecured.                        Priority claims are certain categories of        less than the face value of the claims. One or more of these entities
                                                    unsecured claims that are paid from the          may contact the creditor and offer to purchase the claim. Some of the
Claim                                               available money or property in a bankruptcy      written communications from these entities may easily be confused
A claim is the creditor's right to receive          case before other unsecured claims.              with official court documentation or communications from the debtor.
payment for a debt owed by the debtor on the                                                         These entities do not represent the bankruptcy court or the debtor.
date of the bankruptcy filing. See 11 U.S.C.        Redacted                                         The creditor has no obligation to sell its claim. However, if the
§101(5). A claim may be secured or                  A document has been redacted when the            creditor decides to sell its claim, any transfer of such claim is subject to
unsecured.                                          person filing it has masked, edited out, or      FRBP 3001(e), any applicable provisions of the Bankruptcy Code (11
                                                    otherwise deleted, certain information. A        U.S.C. §101 et seq.), and any applicable orders of the bankruptcy court.
Proof of Claim                                      creditor may show only the last four digits of
A Proof of Claim is a form sued by the              any social-security, individual's
creditor to indicate the amount of the debt         tax-identification, or financial-account
owed by the debtor on the date of the               number, only the initials of a minor's name,
bankruptcy filing. The creditor must file the       and only the year of any person's date of
form with the clerk of the same bankruptcy          birth. If the claim is based on the delivery
court in which the bankruptcy case was filed.       of health care goods or services, limit the
                                                    disclosure of the goods or services so as to
Secured Claim Under 11 U.S.C.§506(a)                avoid embarrassment or the disclosure of
A secured claim is one backed by a lien on          confidential health care information.
property of the debtor. The claim is secured
so long as the creditor has the right to be paid    Evidence of Perfection
from the property prior to other creditors.         Evidence of perfection may include a
The amount of the secured claim cannot              mortgage, lien, certificate of title, UCC
exceed the value of the property. Any               Financing Statement, or other document
amount owed to the creditor in excess of the        showing that the lien has been filed or
value of the property is an unsecured claim.        recorded.
Examples of liens on property include a
mortgage on real estate or a security interest in
a car. A lien may be voluntarily granted by a
debtor or may be obtained through a court
proceeding. In some states, a court judgment
is a lien. A claim also may be secured if the
creditor owes the debtor money (has a right to
setoff).




Official Form 410                                                            Proof of Claim                                                                          page 5

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
